Per Curiam.
In Richison v. Nunn, 57 Wn. (2d) 1, 19, 340 P. (2d) 793 (1959), this court held:
“ . . . The plaintiff having failed to sustain the burden of proving that her disability was the result of the defendant’s negligence, the judgment must be reversed.
“It is so ordered.”
The petition for rehearing was denied January 13, 1960. The re-mittitur was filed on January 20, 1961. The trial court thereafter entered judgment of dismissal. From the judgment of dismissal, Roy E. Richison and Vera Richison, his wife, appeal.
The trial court’s entry of judgment of dismissal was in conformity with the decision and mandate of this court.
The judgment is affirmed, and the appeal dismissed.